COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                              NOS. 02-08-081-CR
                                   02-08-082-CR


THEODIS DODSON, JR.                                              APPELLANT

                                        V.

THE STATE OF TEXAS                                                     STATE

                                    ------------

     FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                    ------------

               MEMORANDUM OPINION ON REHEARING 1

                                    ------------

      Appellant Theodis Dodson, Jr., attempted to appeal the trial court’s

judgments adjudicating him guilty of capital murder and aggravated robbery and

sentencing him to life imprisonment. We dismissed the appeals, and Dodson

filed a motion for rehearing. Although we now deny his motion for rehearing,

we withdraw our previous opinion and judgment and substitute this opinion and


      1
          … See Tex. R. App. P. 47.4.
judgment in its place. Dodson signed plea agreements with regard to both

charges, and the trial court’s certifications stated that Dodson waived the right

of appeal. See Tex. R. App. P. 25.2(a)(2). We notified Dodson by letter that

his appeals were subject to dismissal based on the trial court’s certifications

unless he filed a response showing grounds for continuing the appeals. See

Tex. R. App. P. 25.2(d), 44.3. Although Dodson filed a pro se response, he did

not show grounds for continuing the appeals. Accordingly, we dismissed the

appeals. See Tex. R. App. P. 43.2(f).

      In his pro se motion for rehearing, Dodson complains that his attorney’s

failure to request a competency hearing, among other actions, resulted in

ineffective assistance of counsel. Dodson also again complains that he was not

competent and that his plea was not voluntary, blaming his trial counsel’s

alleged ineffective assistance, and he now also raises complaints about the

legal and factual sufficiency of the evidence. However, because Dodson’s

many and multifarious arguments still fail to meet the requirements for appeal

after a plea bargain set out in rule of appellate procedure 25.2(a)(2), we dismiss

these appeals, noting that recourse for ineffective assistance is still available to




                                         2
Dodson in the form of an application for a post-conviction writ of habeas

corpus. See Tex. Code Crim. Proc. Ann. art. 11.07 (Vernon Supp. 2008).2




                                         PER CURIAM




PANEL: MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 18, 2008




     2
       … That forum would provide an opportunity to conduct a hearing to
consider the facts, circumstances, and rationale for trial counsel’s alleged
actions and inactions. See Thompson v. State, 9 S.W.3d 808, 814–15 (Tex.
Crim. App. 1999); Ramos v. State, 45 S.W.3d 305, 312 n.1 (Tex. App.—Fort
Worth 2001, pet. ref’d).

                                     3